 JEAN COUNTRYJean Country,and Brook Shopping Centers,Inc, asNominee for Dollar Land SyndicateandLocal305,Retail&WholesaleEmployeesUnion,AFL-CIO Case 2-CA-19952September 27 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN CRACRAFT AND HIGGINSOn July 17, 1984 Administrative Law JudgeStevenDavisissuedthe attached decisionTheGeneral Counsel the Charging Party, and Respondent Jean Country filed exceptions and supporting briefsThe NLRB has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge srulings,findings, andconclusions only to the extent consistent with thisDecision and OrderIINTRODUCTION AND APPLICABLE PRINCIPLESThis case involves picketing by nonemployeeunionagents carrying signs to inform the publicthat the employees of a particular store in a largeshoppingmallwerenot represented by a unionThe issue is the location of the picketing-whetherthosewho control the mall property around thestore could lawfully prevent the pickets from communicatingtheirmessage to the public near thestore entranceThe underlying question-which employers, employeesunionsthe Board, and the courts havegrappled with for decades in varying factual patterns-ishow to accommodate the exercise ofrights guaranteed under Section 7 of the Act witha property owner s right to protect his propertyagainst intrusionsby those whom he has not invited to enter InFairmont Hotel282NLRB 139(1986) the Board announced a new test underwhich the strength of the claim of Section 7 rightswould be balancedagainstthe strength of the property rights involvedwith the stronger right prevailingIdat 142 If the Section 7 right wasdeemed stronger access could not be prohibited Ifthe property right was deemed stronger denial ofaccess would be found lawful If the rights weredeemed relativelyequal instrength, then the questionwhether those seeking to exercise Section 7rights had reasonable alternative means of exercising those rights (i e, alternatives not involving trespass onthe property involved) would become determinativeIbidIncasesdecided subsequent toFairmont,itbecame apparent that individual Board membersdiffered over interpretation and application of theI1Fairmonttest 1 On consideration of our experiencein applying theFairmonttest and onreexaminationof the two principal Supreme Court cases that mustguide our decisions on this issue we believe thatfurther clarification of the Board s approach inaccess cases is necessary In particular for reasonsfullydiscussed belowwe have reevaluated thefactor of reasonable alternativemeans inour overall assessmentof competing claims of Section 7 andproperty rightsWe specifically conclude that theavailabilityof reasonable alternativemeans is afactor thatmust be considered in every accesscase 2InNLRB v Babcock & Wilcox Co351 U S 105(1956), a case involvingan industrialplant employer s refusal to allow nonemployeeunion organizersaccess to its private parking lot to distribute organszational literature to employees, the Court declaredthatin cases inwhich the exercise of Section 7rights comes into conflict with property rights theBoard mustseek to accommodate the two TheCourt set out the following principles to guide thataccommodationAccommodation between the two must beobtained withas littledestruction of one as isconsistentwith the maintenance of the other[W]hen the inaccessibility of employeesmakes ineffective the reasonable attempts bynonemployees to communicatewith themthrough the usual channels the right to exclude from property has been required to yieldto the extent needed to permit communicationof information on the right to organize'E gBrownings Foodland284 NLRB 939 at in 4 (1987)SistersChicken & BiscuitsX85 NLRB 796 at in 5 (1987) A plurality of theoriginal three member majorityinFairmontagreed that underFairmontifthe property claimasserted outweighed the Sec 7 claim asserted or viceversawhenanalyzed apart from thefactor ofreasonable alternativemeans of communication then it was not necessary to evaluate alternativemeans Member Johansenthe othermember of theFairmontmasonty has consistently viewed the factor of alternativemeans of communication as one that is always of some significance in assessing the weight ofthe Sec 7 claim ChairmanStephensexpressedhis disagreementwith theplurality viewin his separate concurring opinion inFairmont2 To theextent thatFairmontdid expressthe pluralityview that consideration of the alternative means factor must sometimesbe excludedfrom ourdeterminationwhether andtowhatextent property rightsshouldyield to theexerciseof Sec 7 rights it is overruledFurthermore notwithstandingthe view of individualBoard membersthat theFairmonttest barred consideration of alternative means in somecircumstances the greatnumber ofcases decided underFairmontinvolved a finding by at least a majority of the Board panel that one rightasserted did not clearly outweighthe otherItwas therefore necessary toexamine the availability of reasonable alternative means in those casesSeeGroup Health Dental Facility288 NLRB 200 (1988) GW GladdersTowing Co287 NLRB 186 (1987)SCNO Barge Lines287 NLRB 169(1987)Medina Super Duper286 NLRB 728 (1987)Homart DevelopmentCo 286 NLRB 714 (1987)Emery Realty286 NLRB 372 (1987)L & LShop Rite285 NLRB 1036 (1987)Skaggs Co285 NLRB 360 (1987)ProvidenceHospital285 NLRB 320 (1987)Smittys Super Markets284NLRB1188 (1987)Greyhoand Lines284 NLRB 1138 (1987)Browning sFoodlandsupra291NLRB No 4 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD[I]f the location of a plant and the livingquarters of the employees place the employeesbeyond the reach of reasonable union effortsto communicate with them the employer mustallow the union to approach his employees onhis propertyId at 112 113 Applying that test to the recordbefore it the Court found that the nonemployeeorganizers were not entitled to access because theemployees lived in nearby communities and couldbe reached by the usual methods ofimparting information, i e by literature sent through the mailhome visits and telephone calls 351 U S at 107 fn1113Babcockthus holds that where personsother than employees of an employer that owns orcontrols the property in question are concernedalternativemeansmustalwaysbe considered aproperty owner who has closed his property tononemployee communications on a nondiscriminatory basis cannot be required to grant accesswhere reasonable alternative means exist but in theabsence of such means the property right mustyield to the extent necessary to permit the organizers to communicate with the employees 3InHudgens v NLRB424 U S 507 (1976) whichinvolved efforts of certain warehouse workers whowere engaged in an economic strike in support oftheir collectivebargainingdemands to picket aretail store of their employer locatedin a largeshopping mall the Court (1) reaffirmed theBabcockaccommodation principle 4 (2) extended it beyondorganizationalcampaignsto the exercise of othercategories of Section 7 rights but (3) suggestedthat in making the accommodation the Board musttake into account the character of all the rights involved because the locus of the accommodationmay fall at differing points along the spectrumdepending on the nature and strength of the respective § 7 rights and private property rights asserted in any given contextHudgenssupra 424U S at 522 Although the Court did not specifically refer to the alternative means test the continning relevance of that test is implicit in theCourt s reiteration of the necessity of seeking anaccommodation that produces as little destructionof one [right] as is consistent with the maintenanceof the otherIdat521quotingBabcock &Wilcoxsupra 351 US at 112 When individualsseeking to exercise Section 7 rights have reasonable8We ofcourse continueto adhere to thedistinctanalytical view that adenial of accessfor Sec 7 activity may constituteunlawful disparatetreatmentwhere by rule or practice a propertyowner permits similaractivityin similar relevant circumstances Seee gBabcocksupra at112Providence Hospital285 NLRB 320 (1987)4 SeealsoCentral Hardware Co v NLRB407 U S 539 (1972)means of exercising them without trespassing precluding access to the private property in questiondoes not threaten the destruction of the Section 7rightsWhen such individuals havenoreasonablealternative means then at least some yielding of theproperty right may be required to avoid destruction of the Section 7 right 5We recognize that one problem confronted bythe Board inFairmontwhen considering the factorof alternative means was the anomaly first notedinGiant Food Markets v NLRB633 F 2d 18 24(6thCir 1980) that making access decisions turnon the presence or absence of alternative means ofcommunication could result in allowing access forthe exercise of core Section 7 rights such as employee organizing less readily than for less centralrights such as area standards activity This is sobecause the intended audience of an organizingcampaign-the employees of a particular employer-ismore readily identifiable and thus moreeasily reachable away from the property at issuethan is the intended audience of area standardspublicity-an audience that usually consists of potential customers of the employer (or customers ofa business that distributes the employers products)We believe that the significance of this anomalycan be minimized by making it clear that a union sown definition of the audience it seeks to reachthrough the activity in question will not necessarilycontrol the analysis of what other means of communication constitute reasonable alternativesForexample if a union is seeking to protest a particularemployers maintenance of wage and working conditions that it believes is undermining area standardsa claim that the union s intended audienceconsists of the customers ofeveryestablishment thathas even a remote connection to that target employer will not necessarily warrant access to anyand all sites at which such customers may befound even if access to private property might benecessary to reach the customers atonesuch siteIn any event theGiantcourt itself acknowledgedthat the perceived anomaly was perhaps inevitable 6 Furthermore we are charged with seeking5 InSears,Roebuck & CovSanDiego County Council of Carpenters436 U S 180 (1978) the Courtin reviewing the preemption doctrine as itaffected a state court trespassclaimaffirmedHudgenselaboration of theBabcockprinciple noting that its application requires the limitedyieldingof the right to exclude from private property whenalternative means areineffective 436 US at 204 and fn 39 With regardto subsequent statements of theSearsCourtwe notethat it was not itself engaged in anaccommodation analysisand thuswe need not infer an intent to eliminate the alternativemeans inquiry from the speculation about therelativechances of the Boardfindingthatarea standards pickets should be granted access to SearspropertyId at205-206 and In 42 Seealso JusticeBlackmun sconcurring opinion inSearsidat 211 andGiantFood Markets vNLRB633 F 2d 18 fn 13 (6th Cir 1980)6 633 F 2d at 24 JEAN COUNTRYto avoid the destruction of rights if at all posseble and with permitting infringements on one rightonly to the extent necessary to maintain the otherWith this mandate we cannot conclude that weshould ever refrain from making any inquiry at allintowhether a denial of access will entirely preclude the exercise of a Section 7 right or whetheraccess is totally unnecessary to the exercise of therightWe readBabcock & Wilcoxas indicating that theGeneral Counsel bears the initial burden on the alternative means factor i e that the General Courtselmust show that without access to the propertythose seeking to exercise the right in question haveno reasonable means of communicating with theaudience that exercise of that rightentailsBabcock& Wilcoxsupra 351 US at 113-114 7 This doesnot necessarily mean that in order to show that ostensible alternativemeans of reaching a relevantaudience are not reasonable alternatives the GeneralCounsel must show that the partyengaging inthe Section 7 conduct actually attempted thosemeans andfound them futileWhat is required issimply a clear showing based on objective considerationsrather than subjective impressions thatreasonably effective alternativemeans were unavailable in the circumstances In some contextsthe attempt must in fact have been made to supportan objective conclusion that an asserted alternativeis not reasonable although in others theunreasonableness of the asserted alternative may be clearwithout such an attempt SeeEmery Realty286NLRB 372 fn 13 (1987) We note however thatgenerally it will be the exceptional case where theuse of newspapers radio and television will be feasible alternatives to direct contact See e gNLRBvUnited Aircraft Corp,324 F 2d 128 130 (2d Cir1963) ( [t]he predictable alternatives [to directcommunication] bear without exception the flawsof greater expense and effort and a lower degreeof effectiveness )Because theSupreme Court inHudgensindicatedthat there is a spectrum of Section 7 rights andprivate property rights and that the place of a particular right in that spectrum might affect the outcome of a case, we are not free to assume that°Of coursethere is an initial burden on the party claiming the property right to show through testimonial or documentary evidence that ithas an interest in the property andwhatits interestin the property is Apartyhas no rightto objecton the basis ofotherpersons property interestsand an employers mere objections to having union pickets outsideits establishment does not in itself rise to the levelof a propertyinterestSeeBarkusBakery282 NLRB351 (1986)enfdmemsub nomNLRB vCaressBakeShop833 F 2d 306 (3d Cir 1987) Therethe Board found itunlawful for the respondent employerto ejectunion organizers from pnvately ownedpropertywhich abutted the employers plant but whichwas under the control of another establishment that was not shown toobject tothe organizers presence282 NLRB 351 at fn 213every Section 7 right is of equal weight when intrusions on private property are concerned Thusincaseswhen a property owner has especiallycompelling reasons for barring access and when theSection 7 right is less central than for example theright of employees to organize or to protest unfairlabor practiceswe may more readily find thatmeans of communication other than those entailingentry onto the property in question constitute areasonable alternativeFactors that may be relevant to assessing theweight of property rights include but are not limited to the use to which the property is put the restrictions if any that are imposed on public accessto the property and the property s relativesize andopenness (The term property includes both openspaces and buildings-whichever is the situs towhich those asserting Sec 7 rights seek access )Factors that may be relevant to the considerationof a Section 7 right in any given case include butare not limited to the nature of the right, the identity of the employer to which the right is directlyrelated (e g the employer with whom a union hasa primary dispute) the relationship of the employeror other target to the property to which access issought the identity of the audience to which thecommunications concerning the Section 7 right aredirected and themanner inwhich the activity related to that right is carried out Factors that maybe relevant to the assessment of alternative meansinclude but are not limited to the desirability ofavoiding the enmeshment of neutrals in labor disputes 8 the safety of attempting communications atalternative public sites the burden and expense ofnontrespassory communication alternativesandmost significantly the extent to which exclusiveuse of the nontrespassory alternatives would dilutethe effectiveness of the messageAlthough we have identified the foregoing factorswithin categories labeledproperty rightsSection 7 rightsand alternative means thesecategories are not entirely distinct and self contamed There is a certain interdependence A givenfactormay be relevant to more than one inquiryThus for example whether a particularsitus is avast expanse or cramped quarters may be relevantboth to defining the strength of the property rightand to deciding the reasonableness of conductingthe Section 7 activity on its perimeteras analternative means of communication Similarly the identification of an intended audience may be relevant8SeeGiantFood Markets v NLRBsupra 633 F 2d at 26 (approvingconsiderationof this factorbut finding no danger of enmeshment of neutrals onthe record before it)Wenotehowever that the possibility ofenmeshing neutrals is not a sufficient ground in itself for compellingaccessto private property 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDboth to the identification of the Section 7 activity(e gorganizing employees or protesting an employer s unfair labor practices to the public) and todetermining what means of communication constitute reasonable alternativesAccordinglyinallaccesscases ouressentialconcern will be the degree of impairment of theSection 7 right if access should be denied as it balantes againstthe degree of impairment of the private property right if access should be grantedWeview the consideration of the availability of reasonably effective alternative means as especially significant inthis balancing process In the finalanalysishowever there is no simple formula that will immediately determine the result in every caseAsthe Court made clear inHudgenswe are trying toaccommodate interests along a spectrum Inevitably as we apply our analysis in future cases somepatternswillbecome more clear For exampledenial of access will more likely be found unlawfulwhen property is open to the general public thanwhen a more private characterhas been maintained 9But aswith other legal questions involving multiple factors the nature of the problem asrevealed by unfolding variant situations inevitablyinvolves an evolutionary process for its rational response not a quick definitive formula as a comprehensive answerElectricalWorkers IUE Local 761vNLRB366 US 667 674 (1961)IITHERELEVANT FACTSRespondentBrookShoppingCentersInc(Brook)operates theCrossCounty ShoppingCenter in YonkersNew York 10 The shoppingcenter privately owned comprises 2 large department stores and 104 smaller specialty stores in anopen air mallGenerally the specialty stores areclustered together and grouped in aisles in the central part of the mall property with one of the department stores located at the western end of thecluster and the other at the eastern end The entiregroup of stores is surrounded by parking lots holding up to 5400 cars the lots run to the perimetersof the mall property The shopping center isbounded by the Cross County Parkway KimballAvenue Vredenburgh Avenue, and Central ParkAvenue, all public roads providing access to theparking lots and the stores through the shoppingcenter s eight entrances The mall is also accessibleby public transportation i e bus and taxi service9 Compare e g ScottHudgens230 NLRB 414(1977) (denial of accessto large shopping center for employee picketing in support of economicstrike found unlawful)withProvidenceHospital285 NLRB 320 (1987)(denial of access to private property of hospital for picketing in supportof union s collective bargaining stance found lawful)to The owner of the shopping center is not a party to this proceedingand is not identified in the recordpassengersare dropped off and picked up on themall property near the stores The mall is open tothe public for shopping 12 hours a day Mondaythrough Saturday and for 6 hours on Sunday Itaccommodates between 10 000 and 20 000 people aday As a legal procedure for maintaining the pnvately owned character of the mall property onChristmas Day each year the shoppingcenter s entrances are barricadedand signsare postedstatingthat the mall is private propertyRespondentJeanCountry isengaged inthe retailsale of casual clothes operating a number of specialty stores in the New York CitymetropolitanareaOne of its stores is locatedamongthe specialty shops at the mall Like the other storesit leasesitspremisesfrom Respondent Brook The JeanCountry store is located in the center of one of theaisles of specialty storesChess King By Georgeand Jean West-stores that sell merchandisesimilarto Jean Country s-are locatedon the same aisleand nearby Chess King and By George have collective bargainingagreementswith the Union Theaisle is splitinto two parallel walkways by an areaof grass trees and shrubbery that runs up thecenter of the aisle On Jean Country s side of theaisleand specifically in the area in front of thestore the walkway is about 14 feet wide from thestorefront to the grassy center area Judging fromthe testimonial and photographic evidence it is apparent that Jean Country s storefront is about 20feet across there is an overhang above the storethat is 10 to 15 feet from the ground and that protrudes beyond the storefront about 8 feet Thestore has a rearentrancenot open to the publicfacing on one of the parking lot areas Uncontradicted testimony at the hearing established that thenearest public property to the Jean Country storeis at the Central Park Avenue entrance to the mallapproximately one quarter mile away other publicproperty is locatedatmallentrances farther awayJean Country opened its store at the shoppingcenter on September 22 1983 11 In late July orearly August, while the store was under constructionGaetano Mangano the Unions business representative visited the location and spoke with AlvinFeldman, Jean Country s store manager GivingFeldman his business cardMangano told him thathe understood that other Jean Country stores inthe New Yorkareawereunionizedthat Local 305represented the employees at most of the stores inthe mall and that Local 305 would be the UnionFeldman would deal with Feldman responded offirmatively but briefly and gaveMangano thenames of other persons to contact apparently Jeani i All dateshereinafter are in 1983 JEAN COUNTRYCountry management Mangano and Feldman hadtwo more similar conversations at the store oncein late August or early September and once in lateSeptember just after the store opened forbusinessOn an occasion in late September or early OctoberMangano entered the store and spoke with severalof Jean Country s employees on the selling floorHe talked about the advantages of joining theUnion and he distributed his business card and applications for union membership requesting theemployees to sign the applications if they wishedto have the Union represent them Mangano wasinterrupted by the store s assistant managerwhotold him that the store was nonunion and askedhim to leave Mangano compliedOn the morning of October 12 Mangano wentto the mail office of Ray Cerbonethe generalmanager of the shopping center and an admittedagent of Respondent Brook Finding Cerbone notpresent,Mangano left a message that he intendedto place an educational picket line at the JeanCountry store beginning in about an hour A littlelater as Mangano was taking picket signs from hiscar he was spotted by Feldman when Manganoinformed him that the signs were for the JeanCountry storeFeldman called Cerbone Soonthereafter,Mangano met with Cerbone in the shopping centerMangano asserted that he had a rightto picket within the mall and he presented a letterdated in 1980 concerning the Union s organizingactivities and rights at another private shoppingmall in the area Cerbone responded that the shopping center s rules prohibited picketing and solicitationBoth Mangano and Cerbone then referred thematter to their attorneys A short time later, whenMangano informed Cerbone that the Union s attorney had advised that the picketing would be allowed Cerbone again replied that the Union couldnot picket because the activity was prohibited bythe mall rulesMangano and two retired union members engaged in picketing in front of the store beginningat 11 30 am and lasting for just under 1 hour 12Two picket signs were used each bearing the samemessageTo the Public Jean Country is not union Themaintenance of a non union store is a threat towages hours and conditions established by theunion Local 305, A F L -C 10 120 Saw MillRiver Road Hastings on Hudson, New YorkAt least one picket andsometimestwowalkedback and forth on the walkway in front of the12 None of the pickets had ever been employed by Respondent JeanCountry15store and beneath the overhang They walkedabout 2 feet away from the stores front windowsDuring the picketing customers walked past unobstructed and entered the storeMangano spokewith passersby telling them that the Jean Countrystore was nonunion asking them not to patronize itand to shop insteadat similarstores in the mallwhose employees wereunionizedHe specificallypointed out Chess King and By George which asindicated abovewere nearby and had collectivebargainingagreementswith the UnionOn notification that picketing was being carriedout at the store Frank Pucilla chief of security atthemall and an admitted agent of RespondentBrook called the Yonkers police and requestedthat a police officer be sent to the center SubsequentlyPolice Sergeant John Skelton arrived atthe scene pursuant to a report of a strike at thestore 13Mangano told Skelton that the picketingwas informational and not in support of a strike,and Pucilla added that attorneys for the Union andthe mall were discussing whether the Union wouldbe permitted to picket in front of the store Skeltonentered the store and spoke with Feldman whotold him that the store was not being struck thathe had no dispute with the Union and that his employeeswere not unionizedWhen Skelton cameout,Pucilla told him thatMr Marks had justseenthe pickets and wanted them off the mallproperty 14 Skelton then told Mangano that, basedon Pucilla s directive he might be arrested for trespassing if he continued to picket in the mall Healso told him that any further picketing must bedone on the public roads beyond the mall propertyAt this point Mangano ceased all picketing SubsequentlytheUnion filed unfair labor practicecharges and a complaint issued on the chargesRegarding the use of the mall property therecord shows thereis an annualcharity fair and anannualarts and crafts fair held at the mall Each ofthe fairs lasts 3 days and involves tables set up forvarious organizations and individuals to sell merchandise and raffle tickets-about 40 tables for thearts and crafts fair and 70 to 75 tables in the case ofthe charity fairThose organizing the fairs mustinter aliaobtain permission in advance from themall authorities and postmaintenance and insur13 The recordis not clear whether Skelton was responding to Pucilla scall orto a call Mangano made earlier informing the police of the intended picketing14Mr Marks is apparentlyan official of Marks Realty & ImprovementCompany Both Cerbone andPucillatestified thatMarks Realtywas their employer andCerbonefurther testifiedthat that companymanaged the mallpropertyfor RespondentBrookWenote that neitherMr Marks nor Marks Realty is a party to this proceeding but that inany event both Cerboneand Pucilla are admitted agentsof RespondentBrook 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDance bonds Initially these fairs had been locatedon the mall walkways but because the tables interfered with pedestrian traffic they were moved to aspecific parking lot on the propertyThe judge found that as alleged in the complaint the Respondents in advance of the picketingdemanded that the Union refrain from suchconduct on the Respondents property and thatsubsequently the Respondents caused the Yonkerspolice to threaten the pickets with arrest for trespassThe judge concluded that the lawfulness ofthe Respondents ejection of the pickets turned onthe objective of the picketing in particular he heldthat if the pickets had a recognitional or organizationalobjective they could be lawfully ejectedwhereas if they had an area standards objectivethe Respondent could not lawfully eject them Hereasoned that if the objective were recognitional ororganizational then the Union s intended audiencemust be the Jean Country employees and the picketsmust be analogous to the nonemployee organizers inNLRB v Babcock&Wilcoxsupra Findingthat the Union had reasonable alternative means ofcommunicating with the employees he concludedthat access need not be granted for picketing withorganizational or recognitional objectives Becausehe concluded that the picketing had those objectiveshe dismissed the complaint In an alternativefinding assuming arguendo that the picketing hadan area standards object the judge reasoned thatejection of pickets carrying signs for that purposewould be unlawful because they lacked a reasonable alternativemeans of communicating with theintended audience of such picketing-an audiencethat would include potential customers of the JeanCountry storeAlthough we adopt the judge s findings concerning the Respondents demand and their causing thepolice to threaten the pickets we do not adopt hisanalysis of the appropriate accommodation of theSection 7 right and private property right exercisedin the circumstances here Pursuant to our accommodation of the respective rights of the parties weconclude that the Union was entitled to the limitedaccess which it in fact claimed and that the Respondents conduct violated Section 8(a)(1)IIIANALYSISWe examine first whether the Respondents hadgenuine interests in the mall property as this is athreshold question in the accommodation analysisSee above at footnote 7 Respondent Brook is theoperator of the privately owned mall and as suchit is apparent that Brook is an agent of the mall sowner and the lessees of the stores Accordinglyits conduct was based on a legitimate interest in themall property generally Respondent Jean Countryhas a leasehold in its store premises at the mall insofar as it acted in conjunction with RespondentBrook concerning the mall property in front of itsstore its conduct was based on a legitimate property interestWith the Respondents interests establishedweproceed to an examination of the relative strengthof their right to maintain the privacy of the propertyThe mall consists of 106 stores it is open to thepublic for shopping 7 days a week for a substantialnumber of hours each day Thus the commercialnature and purposes of the mall property are clearit is a single convenient location for the sale andpurchase of a broad range of consumer productsand services Further there are eight entrances tothemall from four public roads large parkingareas and bus and taxi service on the mall property the general design clearly being ease of publicaccess to the stores Between 10 000 and 20 000people-customers and potential customers-enterthe mall property each day free to park their carsand walk in the common areas and walkways andto patronize the various stores if they choose Thephotographic exhibits of the aisle where the JeanCountry store is located show the stores lined upon each side with a central area of grass shrubbery and trees thus lending the aisle the appearance of a public street but without the problems ofparking and traffic It is readily apparent that themall has and is intended to have certain quasipubliccharacteristicsSeeScottHudgens230NLRB 414 417(1977)see alsoGroupHealthDental Facility288 NLRB 200 and dissent at 24 fn22 (1988)These characteristics enhance the mall scommercial nature and purpose At the same timehowever the quasi public traits tend to lessen theprivate nature of the property because it is apparent that the public is extended a broad invitation tocome on the property and not necessarily with thespecific purpose of purchasing a particular productor serviceWe also note that Respondent Brook does notrestrict the use of the mall property to the leasingof stores and the immediate commercial goals ofthe lessees Thus Brook permits annual charity andarts and crafts fairs to be held in one of the parkinglot areasAlthough Brook requires inter alia theposting of maintenance and property bonds bythose who organize the fairs there is no indicationthat it charges a rental fee for the space the fairsuseThere is also no indication that the invitationto the public to attend the fairs is any less broadthan the one extended for the patronage of themall s stores JEAN COUNTRY17With respect to restrictions on public access tothe mallwe note that Shopping Center ManagerCerbone referred to rules that prohibited solicitation and picketing in denying Mangano permissionto picketHowever no such rules were placed inevidence 15 Further although we may assume thattheRespondents have rights in some degree tocontrol access to the property during businesshours and to control the public s conduct on theproperty no pertinent regulations have been putbefore us 16Based implicitly on their right to control themall property the Respondents contend that theUnion s picketingwas impermissible becausetaking place on the walkway of one of the aisles ofspecialty stores it was an obstruction to pedestriantraffic and created the possibility of altercations ifthe pickets should bump into those passing by Theevidence does not support this argument Therewere no more than two pickets at any time patrollingJeanCountry s 20 foot storefrontTheywalked back and forth about 2 feet from the storewindow beneath an overhang 10 to 15 feet highon a walkway 14 feet wide There was no showingthat customers or passersby were obstructed duringthe course of the picketing And we see no reasonable possibility that this conduct would create ahazard to pedestrian traffic even at the mall s mostcrowded times because of the width of the walkway the small number of pickets and their physicalmovement-movement that was not significantly different from that of other pedestrians makingtheir way up and down the walkway or stopping atstores and store windows as they passTaking account of all the factors above it is apparent that strict maintenance of the privacy of themall property during business hours is not an overriding concern and in fact is not generally desirablebecause the presence of the public in largenumbers is intrinsic to the commercial goals of thelessees and Respondent BrookAccordinglywefind that the private property right asserted by theRespondents in reaction to the Union s picketing isquite weak in the circumstancesRegarding to the Union s picketing and the rightasserted therebywe agree with the judge s concluSion that the picketing had an organizational andrecognitional objectiveThis is evident in BusinessRepresentativeMangano s three requests of Store15We note as did the judge that Respondent Brook permitted picketing at the New York Telephone Company s store at the shopping mallprior to the picketing at issue here The record however is insufficientfor us to evaluate the nature and circumstances of that picketing for putposes of a disparate treatment analysis See fn 3 supra16We assign little weight to the annual procedure of barricading andposting the mall property on Christmas Day as this merely affirms thatthe propertyis infact privately owned SeeEmery Realty286 NLRB372 fn 1 (1987)Manager Feldman for recognition and his solicitation of Jean Country employees in the store duringthe 3 month period prior to the picketing the letterMangano presented to Cerbone on the day of thepicketing concerning the Union s organizing offortsand the absence of any disclaimer of theUnion s desire to represent the Jean Country employeesIn its brief to the Board Respondent Jean Country argues that the picketing was prohibited bySection 8(b)(7)(C) and thus was unprotected bySection 7The General Counsel and the Unioncontend that the picketing was privileged under thepublicity proviso of Section 8(b)(7)(C)We notethat although the picketing had an organizationaland recognitional objective it truthfully advisedthe public that Respondent Jean Country was anonunion employer and there is no evidence that ithad an effect of inducing a cessation of deliveriesor other servicesAccordinglywe find that thepicketing was lawful under the publicity proviso ofSection 8(b)(7)(C) See e gSan Francisco LocalJointExecutiveBoard of CulinaryWorkers vNLRB501 F 2d 794 800-801 (D C Cir 1974)Retail Clerks Local 324 (Barker Bros)138 NLRB478 (1962) affd 328 F 2d 431 (9th Cir 1964) seealsoRetailClerks Local 1404 (Jacobs Downtown)140 NLRB 1344 (1963)Carpenters St Louis Council (Vestaglas Inc)136 NLRB 855 (1962) We notefurther that the immediate goal of the picketingwas to persuade potential customers not to patronize the Jean Country store and that during thecourse of the picketingMangano asked passersbyto shop at unionized stores in the mall and specifically directed them to Chess King and By Georgenearby stores with similar merchandise that hadcollective bargaining relationships with the UnionIt is thus apparent that the Union s picketing wasconducted at least in part on behalf of the unionized employees of those stores that were in competitionwith the nonunion Jean Country store Although such conduct has lesser significance in thescheme of Section 7 than direct organizational solicitation or the protestation of unfair labor practices at the situs of the primary employer it is nevertheless undertaken for themutual aid or protectionof employees and is clearly protected by Section 7 SeeSmitty s Super Markets284 NLRB 1188(1987) in which we found similar picketing protected by the ActRegarding other aspects of the Union s protectedconduct the picketing took place pursuant to alabor dispute between the Union and RespondentJean Country concerning its store employees andthe store s nonunion status Jean Country was thusthe Union s target and the picketing was conduct 18DECISIONSOF THE NATIONALLABOP RELATIONS BOARDed at the situs of the dispute Additionally as notedin the evaluation of the Respondents private property right the picketing was limited in mannerpeaceful and unobstructiveTaking account of the relative strength of theSection 7 right in this case we find that the protected picketing that took place is not on thestronger end of the spectrum of Section 7 rightsOther factors-the picketing s situs and its peacefulmanner-did not diminish the strength of the rightin the circumstances but neither did they substantially enhance itHowever it is a right that is certainlyworthy of protection against substantial impairmentWe turn then to the question of the Union s alternative means of communicating its message Thepickets intended audience clearly was the potentialcustomers of the Jean Country store 17 The singlealternativeworthy of extended consideration inthese circumstances is the possibility of the Union scommunicating its message from public property atthe entrances to the mall 18 We begin by recognizing that between 10 000 and 20 000 people come tothe mall each day that the Jean Country store isone of 104 specialty shops located in the variousaisles of the shopping center that all the stores areclustered in the central part of the mall propertyand surrounded by parking areas that stretch to theperimeters of the property and that the store itselfisone quarter mile away from the Central ParkAvenue entrance-thenearestpublic property forthe Union to communicate its message These factsgive rise to several concerns bearing on the unreasonableness of the nontrespassory communicationat issueMost significant is the substantial dilution17 Accordingly we reject the judge s finding that the Union s intendedaudience was the JeanCountry storeemployees8During the hearing Cerbone suggested that the Union might havepicketed on the mall property in areas removed from the front of theJean Country storeWe find it unnecessary to consider the effectivenessof these private property alternatives because on the day of the picketing Police Sergeant Skelton acting pursuant to the Respondents wisheseffectively ejected the pickets from the entire mall property and informedthem that further picketing could be conducted only on the public roadsleading to the mall Accordingly the Union had no opportunity to picketat alternative locations on the propertyThe Respondents contend that the Union did not consider mass mediacommunication of its message As we noted in part I of this decision itwill be an exceptional case where mass media constitute reasonable alternatives this is not such a caseDelivery ofthe pickets message via massmedia e g television radio newspaper mass mailings would have removed the message entirely from the situs of the labor dispute and consequently from the awareness of potential customers of the Jean Countrystore at the time they approached the situsWe also note the likelyheavy expense for the Union of a mass media communication in the NewYork City metropolitan area where the store is located Accordingly wefind that such a means of communicating the Union s message in this casewas not a reasonable alternative See e gGiantFood Markets v NLRB633 F 2d 18 24-25 (6th Cir 1980)Montgomery Ward & Co265 NLRB60 68 (1982)Scott Hudgenssupra at 416 See alsoSeattle FirstNationalBank v NLRB651 F 2d 1272 1275-1276 (9th Cir 1980) concerning therelationship between the immediacy of the message and its effectivenessof the effectiveness of the Unionsmessage if conveyed from public property because of the sheerphysical distance from the mall entrances to theJean Country store the large number of otherstores and the great number of people coming onthe property at eight different entrances to whomthe Union would have to direct itsmessageAn important aspect of the dilution factor is theimprobability of identifying the potential customersof the store and communicating to thema messagewith any real meaning from the mall entrances Itisa commonplace that many people enter a shoppingmallparticularly one as large as the mallherewithout knowing in advance exactly whatthey will purchase or if they will buy at allWellafter they have entered the mall they may decideinitially to patronize a particular storeThis impulse shopper factor has been noted previouslysee e gScottHudgenssupra at 417 Because thedistance in time and space between the Union scommunication of its message on public propertyto the general public entering the mall and thepointwhensomeof those who entered considerwhether to patronize the Jean Country store i ebecome potential customers the meaningfulness ofthe Union s message would not only be diluted butthemessage itself would miss a conceivably substantial number of potential customers In this casethe Union could identify the potential customers ofthe store and communicate a meaningfulmessageonly in a location with relative proximity to thestoreAnother consideration if the Union had to cornmunicate its message at the mall s entrances giventhe circumstances in this case, is the chance thattheUnion might unintentionally enmesh neutralstores in its labor dispute with Jean Country 19Here there is a reasonable possibility that somepeople entering the mall in their cars might onglancing at the Unionsmessageassume that theentire shopping center was involved in a labor dispute and accordingly turn away More significantlybecause of the large number of stores at themall and the time and space distance factor following the Unions communication of itsmessage atthe mall entrances there is a distinct likelihood ofconfusion concerning which store had been identifeed on the picket sign with the result that storesother than Jean Country would be subject to a lossof patronage 2019As noted in fn 8 of this decision the possibility of enmeshing neutrals is not a basis in itself for compelling access to private property Inthis case however it is one consideration that weighs in favor of requirmg that access be permitted20 Although the possibility of confusion and the enmeshing of neutralswould exist generally for other stores in the mall if the Union s picketingContinued JEAN COUNTRYBecause ofthe foregoing considerations we findthat the communication of the Unionsmessagefrom public property at the entrances to the shopping center was not a reasonably effective alternative and that there was in fact no method of communicatingtheUnionsmessageeffectively otherthan entry onto the Respondents propertyIn makingthe accommodation of the exercise ofthe competing rights our ultimate concern as explained in part I of this decision is the extent ofimpairmentof the Section 7 right if access shouldbe denied, in balance with the extent of impairmentof the private property right if access should begrantedAs found above the Respondents right toprotect the mall property from the Union s intrusion was exceedingly weak the maintenance of theprivate nature of the mall property such as it issuffered little if anydamageby the specific intrusion the Union made The Section 7 right on theother hand in light of the absence of reasonable alternatives for the Union to conduct the picketing,would have been severely impaired-substantiallydestroyedwithin the meaning ofBabcock &Wilcox-withoutan entry onto the mall propertyThus the Section 7 right outweighed the Respondents right to the privacy of the mall property inthis particular context and the Union was entitledto engage in the picketing that it conducted infront of the Jean Country store Accordingly weconclude that the Respondents refusal to permitthe Union s picketing and their subsequent use ofthe police to threaten the pickets with arrest fortrespass violated Section 8(a)(1) of the ActCONCLUSIONS OF LAWBy demanding that the Union refrain from informational picketing protected by Section 7 of theAct and by causing the Yonkers police to threatenpickets with arrest for trespass if they did not ceasesuch protected picketing the Respondents haveviolated Section 8(a)(1) of the ActREMEDYHaving found that the Respondents have engaged in certain unfair labor practices, we shallorder them to cease and desist and to take certainaffirmative action designed to effectuate the pollcies of the Act 2 ihad been conducted at the entrances it isparticularlytrue regarding JeanWest a store not involvedin thelabordisputeyet having a similarname selling similar merchandise and located in the same aisle as theJean Country store2RespondentJean Countryrequested that ifit should bedeterminedthat the Respondents committed unfair labor practices in this case theBoard s order shouldseverelylimitthe Unions accessto themall forpicketingAs we havefoundabove the Unions picketingon October 12was in fact limited peaceful and unobstructive and our ordersimilarlyreflects the extentof the protectedinformational picketing the the Re19ORDERThe National Labor Relations Board orders thatRespondentBrook Shopping Centers Inc asnominee forDollar Land Syndicate Yonkers NewYork its officers agents successorsand assignsandRespondent Jean CountryYonkers,NewYork its officersagents, successors and assignsshall1Cease and desist from(a)Prohibiting representatives of Local 305Retail & Wholesale Employees Union AFL-CIOfromengagingin peaceful informational picketingprotected by the Act in front of the Jean Countrystore in the Cross County Shopping Center YonkersNew York and causing the Yonkers police tothreaten such representatives with arrest for engagmg insuch picketing as long as that activity isconducted by a reasonable number of persons anddoes not unduly interfere with the normal use offacilitiesor operation of businesses not associatedwith the Jean Country store(b) In any like or related manner interferingwith restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action necessary to effectuate the policies of the Act(a)Respondent Brook Shopping Centers Incshall post at its office in the Cross County Shopping Center copies of the attached notice markedAppendix ARespondent Jean Country shallpost at its store in the Cross County ShoppingCenter copies of the attached notice markedAppendix B 22 Copies of the notice on forms provided by the Regional Director for Region 2 afterbeing signed by each Respondents authorized representative shall be posted by each Respondent immediately upon receiptand maintainedfor 60 consecutive days in conspicuousplaces including allplaces where notices to employees are customarilyposted Reasonable steps shall be taken by each Respondents must permit Seee gEmery Realty286 NLRB 372 fn 16(1987)Seattle First National Bank258 NLRB 1222 (1981)RespondentJean Countryadditionally requestedthat the Union be required to post maintenanceand liabilityinsurancebonds prior to picketing in the mall implicitly relating the conductof theUnions picketing tothe conduct of theannualchantyand arts and crafts fairs discussedaboveWe seea significantdifferencebetween the fairswherebetween40 and75 tables are set up for the sale of merchandiseand raffle ticketsand the limited picketing in this caseWe alsonotethe absence of anyreasonable supporting rationaleoffered bythe Respondent for restrainingSec 7 activityin thisway and wecan conceiveof none Accordinglywe denythe Respondents request22 If this Order isenforcedby a judgment of a United States court ofappeals thewords in thenotice readingPosted by Order of the NationalLabor RelationsBoard shall read Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLaborRelations Board 20DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspondent to ensure that the notices are not altereddefaced or covered by any other material(b)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondents have taken to complyAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees theserightsTo organizeTo form join or assist any unionTo bargain collectively through representatives of their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT prohibit representatives of Local305Retail & Wholesale Employees Union AFL-CIO from engaging in peaceful informational picketing protected by the Act in front of the JeanCountry store in the Cross County ShoppingCenter Yonkers New York nor will we cause theYonkers police to threaten such representativeswith arrest for engaging in such picketing as longas that activity is conducted by a reasonablenumber of persons and does not unduly interferewith the normal use of facilities or operation ofbusinesses not associated with the Jean CountrystoreWE WILL NOT in any like or related mannerinterferewith restrain or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActBROOK SHOPPINGCENTERS INC AsNOMINEE FOR DOLLAR LAND SYNDICATEThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees theserightsTo organizeTo form join or assist any unionTo bargain collectively through representatives of their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT prohibit representatives of Local305Retail & Wholesale Employees Union AFL-CIO from engaging in peaceful informational picketing protected by the Act in front of our store inthe Cross County Shopping Center Yonkers NewYork nor will we cause the Yonkers police tothreaten such representatives with arrest for engagmg in such picketing as long as that activity isconducted by a reasonable number of persons anddoes not unduly interfere with the normal use offacilitiesor operation of businesses not associatedwith our storeWE WILL NOT in any like or related mannerinterferewith restrain or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActJEAN COUNTRYRichard L De Steno Esqfor the General CounselRobertM Ziskin Esqof MelvilleNew York for theRespondent Jean CountryPeter J Shatzkin Esq (Szold & BrandwenP C) of NewYork New York for the Respondent Brook ShoppingCenters IncRichardM Greenspan Esq (Charles R Katz PC)ofNew York New York for the Charging PartyDECISIONSTATEMENT OF THE CASESTEVEN DAVIS Administrative Law Judge Pursuantto a charge filed on October 14 1983 1 and a firstamended charge filed on November 18 by Local 305RetailandWholesaleEmployeesUnionAFL-CIOIAll dates arein 1983 unless otherwise stated JEAN COUNTRY(Union) a complaint was issued by Region 2 of the NationalLabor Relations Board on November 28 againstJeanCountry and Brook Shopping Centers Inc asnominee for Dollar Land Syndicate (Brook) The cornplaint alleges that on October 12 Respondents violatedSection 8(a)(1) of the Act in that they (a) demanded thatthe Union refrain from picketing in front of the JeanCountry store and (b) caused the Yonkers Police Department to threaten the persons engaged in the picketingwith arrest for trespassing unless they ceased picketing infront of the Jean Country storeAnswers were filed by Respondents in which theydenied the material allegations of the complaintThe case was heard on February 6 and 17 1984 inNew York New YorkOn the entire record including my observation of thedemeanor of the witnesses and after due consideration ofthe brief filed by Jean Country I make the followingFINDINGS OF FACTIJURISDICTIONRespondent Brook a New York corporation havingitsoffice and place of business in Yonkers New Yorkhas been engaged in the business of operating shoppingcenters including the Cross County Shopping Center located in YonkersNew York Annually RespondentBrook in the course and conduct of its business operations derives gross revenues in excess of $500 000 andpurchases and receives at its Yonkers New York facilitygoods and materials valued in excess of $50 000 directlyfrom firms located outside the State of New YorkRespondent Jean Country a New York corporationhaving its office and place of business in the Cross Courttry Shopping Center has been engaged in the business ofoperating a number of retail stores including a store intheCross County Shopping Center Respondent Jeancountry has leased the Jean Country store from Respondent Brook Annually Respondent Jean Country inthe course and counduct of its business operations derives gross revenues in excess of $500 000 and purchasesand receives at its facilities in New York State products goods and material valued in excess of $50 000 directly from suppliers located outside the State of NewYorkRespondents admit and I find that they are employersengaged in commerce within the meaning of Section2(2) (6) and (7) of the Act and that the Union is a labororganization within the meaning of Section 2(5) of theActIIALLEGED UNFAIR LABOR PRACTICESA Facts t1BackgroundJean Country Is one of 104 specialty retail stores located within the Cross County Shopping Center a largeprivately ownedmall inWestchester County which isopen to the public for shopping The mall which is open7 days a week has parking spaces for 5600 cars and receives about 10 000 to 20 000 people a day21In or about August 1983 during the construction ofthe Jean Country store UnionBusinessRepresentativeGaetano Mangano visited the location introduced himself and gave a business card to Jean Country ManagerAlvin Feldman and told Feldman that inasmuch as theJean Country stores were unionized in New York Local305 is the Union that the store would deal with in Westchester CountyMangano also mentioned that the Unionrepresentsmost of the stores hereFeldman repliedOkay yes we re union no problem and gave Mangano the name of the person to contact ThereafterMangano had one or two similar short conversationswith Feldman 2In late September or early October 1983Manganovisited Jean Country and spoke to about four employeeson the selling floor He gave them his business card andspoke to them about the advantages of joining the UnionHe distributed union membership application cards andasked them to sign if they wanted the Union to representthemMangano was then asked by the store s assistantmanager to leave and he did so2 The picketingOn October 12 Mangano visited the office of RayCerbonegeneral managerof the Cross County ShoppingCenter and told the receptionist that he intended toplace an educational picket line at Jean Country Hewas told that Cerbone was not present but that he wouldreturn shortlyMangano replied that the picket linewould begin in about 1 hour Mangano left Cerbone soffice and phoned the Yonkers Police Department andtold a lieutenant that he was going to place a picket lineat Jean Country The officer said that he would send asergeant togo over ground rulesMangano then wentto the parking lot and took picket signs out of his car Atthat moment Jean Country Manager Feldman pulled upinhis car saw the signs and asked [A]re those forme?Mangano replied that they were Feldman thensaidYou can t picket me here Thisisa mallMangano repliedLike hell I cant You watch meFeldman phoned Cerbone and told him that the Union intended to picket the storeMangano then entered the mall and met with CerboneMangano said that he had a right to picket and Cerbonereplied that according to the rules of the shoppingcenter solicitation and picketing are not allowedMangano referred to a law or court case that allegedly gavethe Union the right to picket and showed a letter to Cerbone dated September 1980 to The Gallena in WhitePlainsNew York The letter claimed that The Gallenabeing a shopping center located in a quasi public locationopen to the public cannot deny access to the Union inits public areasCerbone phoned his attorney and askedMangano if he wanted to speak with him Mangano refused but offered to have the Union s attorney speakwith the shopping center s lawyerMangano left Cer2This according to the credited testimony of Mangano I cannot creditFeldman s testimony that at their first meeting Mangano merely gaveFeldman a business card without saying anything It is most unlikely thatMangano an experienced union agent would not have taken the opportunity to speak to Feldman in behalf of the Union 22DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbones office and phoned the Unions counsel A shortwhile laterMangano was informed by his legal department that the matter was resolved and he could picketHe then told Cerbone that he was going to picket Cerbone replied that the issue had still not been resolved andthat he could not picket because the shopping centerrules prohibit picketing and solicitation aThe picketing which began about 11 30 a m and continued for 50 to 55 minutes was conducted by Manganoand two other retired members of the Union none ofwhom had ever worked at Jean Country Two picketsigns were used They bore the following legendTo the Public Jean Country is not union Themaintenance of a non union store is a threat towages hours and conditions established by theunionLocal 305A F L -C 10 120 Saw MillRiver Road Hastings on Hudson New YorkThe two or three pickets walked back and forth infront of the Jean Country store on the public sidewalk orwalkway whichis about14 feet wide 4 They picketed 2to 3 feet from the front window of the store During thepicketing people walked past the pickets and entered thestoreMangano told passing customers that Jean Countrywas a nonunion store He asked them not to patronize itand advised them that there were other union stores inthe shopping center that carried similar merchandise 5ShoppingCenterChief of Security Frank Pucillacalled the Yonkers Police Department and requested thata supervisor be sent because of picketing at the mallMangano testified that about 12 or 12 15 p m SergeantJohn Skelton of the Yonkers Police Departmentapproached and Mangano told him how many picketstherewould be and where the picketing would takeplace Skelton reviewed how the pickets should conductthemselvesAccording to Mangano Pucilla then spoketo Skelton and they both entered Jean Country andspoke to Store Manager Feldman On leaving the storeSkelton toldMangano thathe was told by Dollar LandCorp that the picketing must cease Skelton also saidthat if the picketing did not stop the pickets would bearrested for trespassMangano asked who Dollar LandCorp was and was told by Pucilla that it was the formername of Marks Realty 6 Mangano then asked if the shopping center was telling him to leave and Pucilla said thatitwas Mangano then asked where he could picket if hewas not allowed to do so in front of Jean Country Skelton and Pucilla replied that he could picket on the streetatKimball and Central Park Avenues which according3 This according to the credited testimony of Cerbone and ManganoAlthough there were some differences in their testimony concerning theirconversations that day this summary represents both versions In anyevent the important fact that there was a request to picket and a refusalis conceded and I therefore need not resolve each variation between thetwo accounts I accordingly find and conclude that pars 9 and 10 of thecomplaint that Respondents demanded that the Union refrain from picketing in front of the Jean Country store have been provenThe store has a rear entrance but it is not open to the public6At the hearing Mangano identified two other stores at the shoppingcenter whose employees are represented by the Union and that sell itemssimilar to those sold by Jean Country6Marks Realty and Improvement Company manages the property forBrook which operates the shopping centertoMangano are at least one fourth mile away from JeanCountryMangano stated that picketing is was unacceptable because it was dangerous and too far awayPucilla testified that he told Skelton on his arrival thatpicketingwas taking place and that the picketswerenot allowed therePucilla then approachedManganoand told him that he did not have permission to picket inthe shopping center and that he must obtain such permission from the managementofficeMangano repliedthat he would get a court order Skelton then said finego get a court order and advised Mangano that if hecontinued to picket without authorization it would beconsidered trespassing on private propertySergeant Skelton testified that he was instructed by hiscaptain to investigate a report of a strike He arrived atthe scene and Mangano and Pucilla introduced themselvesMangano told him that this was an informationalpicket line and not a strike Pucilla interjected thatthe partiesattorneyswerenegotiatingwhether theUnion had the right to picket in front of Jean CountrySkelton then went into the store on his own and wastold by Manager Feldman that he had no problem inasmuch as he had no union employees and the store wasnot being struck Skelton left the store and was told byPucilla thatMarks had passed by saw the pickets andstated he did not want them on the propertySkeltonthen on his own told Mangano that if he insisted onpicketing after this directive from Pucilla that he may belocked up for trepassingMangano replied that hewould leave it in the hands of the attorneysSkeltonfurther advised Mangano that hewould have to confinehis picketing to the access roads to the shopping centerI credit the testimony of Sergeant Skelton over that ofMangano and Pucilla to the extent that his testimonycontradicts theirs regarding the incident Skelton was theonly disinterested neutral person in this encounter andhis testimony is supported by his written report of the incident made on the same dayBased on these facts I find and conclude that paragraph 11 of the complaint which states that Respondentscaused the Yonkers Police Department to threaten theindividuals engaged in the picketing with arrest for trespass unless they ceased picketing in front of Jean Country has been proven It is clear as conceded by Pucillathat he told Sergeant Skelton that the picketswere notallowed there and that Marks did not want them onthe propertyClearly then Respondent Brook therebyannounced to the officer that in effect the picketsshould be removed Respondent Jean Country ManagerFeldman too by stating that the store s employees notbeing union members and not being struck encouragedthe officer to take the position that he did Respondentsdid not stand idly by as disinterested persons and allowSergeant Skelton to take the action that he deemed appropnate Rather their statements to him indicating theirdispleasure with the picketing and their position that thepicketing was not allowed clearly and directly conveyedto him the message that the pickets must be removedSergeant Skelton used the only means he could toremove them-he threatened them with arrest for trespass if they continued to picket That Skelton acted on JEAN COUNTRYRespondents suggestion is made crystal clear in his testsmony that he told Mangano that if he insisted on picketingafterthisdirectivefromPucillathat he may belocked up for trespassingTrespass of course is a private rightAs such it could only be exercised by Respondents to remove persons from their propertyIt is thus clear and I find that as alleged in the complaintRespondents caused theYonkersPolice Department to threaten the pickets with arrest unless theyceased picketing in front of Jean Country3Other factsMangano conceded that he did not ask Jean CountryManager Feldman for the names and addresses of his employees nor did he ask what the wage rate or the benefits of the employees were Jean Country employees toldMangano their wage rates but he never inquired of themwhat benefits they receivedMangano did not try to contact Jean Country customers by means other than picketing and he did not attempt to picket in the parking lot areas of the shoppingcenter or on the common walkway areas of the mallother than in front of Jean Country He did not ask forpermission to picket on Xavier Drive and general Manager Cerbone did not tell him that he could picket if heobtained permission to do so Cerbone testified that hedid not offer Mangano an alternate place to picket at theshopping centerIn October 1983 permission was given by the shopping center for picketing to take place at the New YorkTelephone Company building at the back mall on XavierDrive The dispute involved employees of the telephonecompany and the picketing continued for a couple ofdaysShopping Center General Manager Cerbone testifiedthat in his opinion because of the large amount of pedestrian traffic at the mall picketing in general in front ofstoreswould interfere with pedestrian traffic and createhazards such as the possibility that pickets might bumpinto shoppers and create altercationsHe stated thatpicketing would be most appropriate at the entrances andexits to the shopping center or within the mall at theintersection of Xavier Drive and Vreoenburgh Avenueand at the rear walkway of the storesCerbone also testified that certain shows such as acharity fair and an arts and crafts fair are held at theshopping center The two shows which are of 3 daysduration at different times of the year consist of variousindividuals or organizations setting up tables and sellingitems and raffle tickets The organizers of the showsmust (a) obtain permission in advance from the shoppingcenter (b) obtain a permit from the city of Yonkers (c)postmaintenance and insurance bonds and (d) in thecase of the charity fair obtain the approval of the charity it representsThe charity fair utilizes 70 to 75 tablesof wares and the arts and crafts fair has about 40 tablesIn the past these shows were held on the pedestrianwalkway areas of the mall itself in front of the storesHowever because the tables interfered with pedestriantraffic they have been moved to one area the securityparking lotIIIANALYSIS AND DISCUSSION23A The Objective of thePicketingInmy opinion the case turns on the threshold question presentedWhether the true purpose of the picketing was to compel Jean Country s compliance with prevailing area standards or whether the picketing was for arecognitional and/or organizational objectiveAs the Board has recognized a union has a legitimateinterest apart from organization or recognition that employers meet prevailing pay scales and employee benefitsfor otherwise employers paying less than prevailingwage scales would ultimately undermine area standardsPlumbers Local 741 (Keith Riggs)137 NLRB1125 1126(1962)However because the usual and normal purpose of aunion is to organize the unorganized and to negotiatecollective bargaining contractsthearea standards doctrine comes into play only when a union has foreswornits normal role to pursue such ends and has elected onlyto protect that which it has already attained in the areafrom unfair competitive advantageSales Delivery DriversLocal 296 (Alpha Markets)205NLRB 462 469(1973)Thuswhen a union claims that its picketing seeksto preserve area standards the Board will scrutinize itsconduct to ascertain whether such an avowedobject isusedmerely as a pretext to disguise a recognitionalobjectRetail Clerks Local 899(StateMart)166 NLRB818 822(1967) enfd 404 F 2d 855(9th Cir 1968)Thereare many factors here that make the determinaLion of the true objective of the picketing difficultThe GeneralCounsels theory that the Unions actionsconstituted valid area standards picketing is supported bythe facts that(a) there was a 2 month interval betweenthe demand for recognition and the picketing 7 and a 2to 3 week hiatus between the organizational drive andthe picketing(b) the picketing was conducted with validarea standard signs(c) no picketing for an avowed organizational and/or recognitional objective was ever conducted(d) the Union never advised Jean Country that itintended to picket for recognition(e) no activities inconsistentwith the area standards picketing were undertakencontemporaneously with the picketing by the Union (f)no statements to Jean Country employees or to that employer were made at the time of the picketing which indicated that the picketing was other than for its statedarea standards purpose and(g) although the Unionsought to organize the employees and obtain recognitionthere was no evidence that it continued to do so at thetime the picketing beganThe Respondents theory that the picketing was for anorganizational and/or recognitional objective is supported by the facts that (a) 2 months prior to the picketing ademand for recognition was made by the Union (b) 2 to3weeks prior to the picketing the Union engaged in anorganizing campaign among Jean Country s employees7 I find thatMangano requested recognitionby his statement to Feldman in August duringthe construction of the store that most of thestoreshereare represented by the Unionand inasmuchas Jean Country s stores in New Yorkare unionizedthe Union would be theorganizationthat the storewould dealwithinWestchester County 24DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(c) the Union did not disclaim an interest in representingthe employees prior to the picketing and (d) the Union sassertions on its picket sign that Jean Country has substandardwages hours and conditions have not beenproven and the Union has undertaken no investigationof the facts to ascertain the truth of the claims set forthon its sign 8Imust conclude that the Union did not picket for avalid area standards purposeIam aware that when unions have been found tohave engaged in picketing for an illegal objective andhave sought to picket for another objective the Boardhas long rejected the application of a presumption of thecontinuity of the illegal objectiveMachinists Local 1173(AlhambraMotors)266NLRB 91 (1983) Here ofcourse there was no initial illegal picketing only conduct prior to the picketing demonstrating an organizational and recognitional interest in Jean Country by theUnion Thus although a presumption of a continuing itlegal purpose may not be applied when the Union savowed area standards objective can be shown to befalse or otherwise unsupportable then an organizationalor recognitional object can be inferredSalesDeliveryDrivers Local 296 (Alpha Markets)205 NLRB 462 469(1973)Moreover this principle that the presumptionwill not apply has referred to cases in which the unionhas renounced the initial unlawful object which is notthe case hereCarpenters Local 1245 (New Mexico Properties)229 NLRB 236 241 (1977)Illegalpicketing has been found when organizationaland recognitional conduct other than picketing have occurred 8 days and 5 1/2 weeks respectively prior to facially valid area standards picketingMinneapolis TradesCouncil (Krasen Plumbing)229 NLRB 98 103 (1977)BuildingTradesCouncil (PettinaroConstruction)230NLRB 42 47 (1977) In both cases the unions informedthe employers prior to the picketing that the sole objective thereof was to protest the destruction of area standards Such notification is not present hereArea standards picketing can only be justifiedwhere in fact the picketed employers mode of operation can be shown to be substandard in comparison with the negotiated area standards This necessanly means that there must have been an investigation and anevaluation of comparative standardscarried out with as great a degree of thoroughnessas the circumstances will permitAutomotive EmployeesLocal 88 (West Coast Cycle Supply Co)208NLRB 679 680 (1974)The only evidence adduced here is that Union AgentMangano asked Jean Country s employees what theirwages were There is no evidence that inquiries weremade concerning their hours or conditionsNor did8 The picket sign does not expressly state that Jean Country s wageshours and conditions are substandard The sign s language that JeanCountry is nonunion however and the maintenance of a nonunion storeis a threat to wages hours and conditions established by the unionpermits afair inference to be drawn that the intended audience-the customers of Jean Country-will associate the claim of Jean Country s nonunionstatuswith the further assertion that that store has lesser wages hoursand conditions than the area standardMangano ask any official of Jean Country what thewages hours or conditions of the employees were Although the Union knew the wages of Jean Country s employees it was not proven at trial that such wages wereless than the area standard Inasmuch as the Union didnot possess the knowledge with which to make the claimon its picket signs that Jean Country s wages hours andconditions were substandard I find and conclude that itspicketingwas not to protest the destruction of areastandards but was for an organizational and/or recognitionalobjectiveLongshoremenLocal 1291 (TrailerMarine)266 NLRB 1204 fn 2 (1983) That finding issupported by the fact that an active organizational campaign among Jean Country s employees had been conducted only 2 to 3 weeks before the start of the picketmg with no indication that the Union ever lost its interest in representing those employeesMoreover the unionagent s statement to the Employers manager some 2months before the picketing that Local 305 is the Unionitwould deal with shows a clear intent that by virtue ofJean Country operating in Westchester County it shouldrecognize the Union as the representative of its employeesB The Alleged Violations of the ActInasmuch as I have found that the picketing was foran organizational and/or recognitional objective thestandards applicable to nonemployee organizational activity on private property must be applied to the factsNLRB v Babcock & Wilcox Co351 U S 105 (1956)involved an employers refusal to permit distribution ofunion literature by nonemployee union organizers oncompany owned parking lots The Supreme Court heldthat there must be an accommodation between the employees Section 7 rights to organize and the employer sright to prohibit its property from being used by outsidersThe Court statedAccommodation between the two must be obtainedwith as little destruction of one as is consistent withthe maintenance of the other 351 U S at 112In defining how the balance might be struck the Courtheld that union organizers who seek to solicit for unionmembership may intrude on an employers private property if no alternative means exi[s]t for communicatingwith the employeesHudgens v NLRB424 U S 510511 (1976)Hudgensinvolved picketing to protest an employer sfailure to agree to the union s contract demands Thepicketing occurred at a shopping center and was engaged in by employees of the store being picketed although they were actually working at the store s warehouse not located in the shopping center The SupremeCourt emphasized the difference between the picketinginBabcock & Wilcoxconducted by outsidersand thatconducted inHudgensby the employees of the picketedstoreand stated that the accommodation between thetwo conflicting rightsmay fall at differing points alongthe spectrum depending on the nature and strength ofthe respective Section 7 rights and private propertyrights asserted in any given context424 U S at 522 JEAN COUNTRY25On remand the Board inScottHudgens230 NLRB414 416 (1977) in finding that the employers threat tocause the arrest of the pickets violated the Act notedthat inBabcock & Wilcoxthe intended audience was theemployees sought to be organized and thatIf the employees are beyond the reach of reasonableunion efforts to communicate with them it is theemployees right to receive information on the rightto organizethat is abrogated when an employerdenies nonemployee union organizers access to theemployer s propertyThe Board further noted thatIn an organizational campaign the group of employeeswhose support the union seeks is specificand often is accessible by means of communicationother than direct entry of the union organizers ontothe employer s property such as meeting employeeson the street home visits letters and telephonecallsIbidThe Supreme Court made the following observationExperience with trespassory organizational solicitation by nonemployees is instructive in this regardWhileBabcockindicates that an employer may notalways bar nonemployee union organizers from hispropertyhis right to do so remains the generalruleTo gain access the union has the burden ofshowing that no other reasonablemeansof communicating its organizationalmessage tothe employeesexists or that the employers access rules discnmlnate againstunion solicitationThat the burden imposed on theunion isa heavy one is evidenced bythe fact that the balance struck by the Board andthe courts under theBabcockaccommodation principle has rarely been in favor of trespassory organszational activitySears Roebuck & Co v Carpenters436 US 180 205 (1978)Evidence at trial established that Union Agent Mangano did not requestthe namesand addresses of the employees from Jean Country nor did the Union attempt touse any means of communicating with the employeesother than by speaking with them on the selling floor ofthe storeThere has been no showing here that uniquecircumstances exist that should permit access to Respondents private property for picketing for an organszational purposeNLRB v S & H Grossingers Inc 372F 2d 26 (2d Cir 1967)I accordingly find and conclude that there is no showing that the Union lacked an alternative means of communicating with Jean Country s employees other thanpicketing and that a balancing of the conflicting interestsmust be struck in favor of the Respondents private property rightsNor do I find that Respondents refusal to permit theUnion to picket discriminated against the Union by permitting certain charity and arts and crafts fairs to be heldon the shopping center premises Those activities are of adifferent nature from the picketing of Jean Country Thefairs involve the selling of merchandise including the solicitation ofchancesfor the benefit of the organizations involved It cannot be said that by allowing thefairsRespondents have discriminated against the Union spicketing to organize Jean Country s employees 9Itherefore find and conclude that the Respondentsdemand that the Union refrain from picketing in front ofJean Country and their causing the Yonkers Police Department to threaten the pickets with arrest for trespassunlessthey ceased picketing in front of Jean Countrydid not violate the ActIwill accordingly recommend that the complaint bedismissed in it entiretyIV ALTERNATIVEFINDINGSIn the event that the Board or courts find that thepicketingwas in fact for a valid area standards objectiveIwould conclude that Respondents violated theAct as alleged in the complaint by demanding that theUnion refrain from picketing in front of Jean Countryand by their causing the Yonkers Police Department tothreaten the pickets with arrest for trespass unless theyceased picketing in front of Jean CountryI base this alternative finding onGiant Food Markets241 NLRB 727 (1979) enf denied 633 F 2d 18 (6th Cir1980)which I believe is dispositive of the issues In thatcase the Board found that the union lawfully conductedarea standards picketing in a shopping center with picketswho were never employed by the picketed companyThe Board further found that the pickets intended audience was the employees and the potential customers ofthe picketed company The Board struck the balance infavor of the pickets over the property rights of the picketed store for the following reasons (a) the picketing located at the employers store will inure to the benefit ofthe employers employees (b) the potential customers ofthe store became readily identifiable only when they decided to enter the store (c) requiring that the picketingbe conducted at the entrances to the parking lot (250 feetfrom the store entrance)would too greatly dilute theunions message for it to be meaningful and it mightenmesh neutral employees in its dispute with the store atissueThe facts in the instant case are more persuasive thanthose inGiant FoodThus here inasmuch as the CrossCounty Shopping Center contains some 104 retail storesthe potential customers of Jean Country would onlybecome known when they enter that store UnlikeGianta two store center the enormity of this shopping centerwould make picketing at the entrances to the center assuggested by Respondents totally meaningless to the intended audience-the potential customers of Jean Courttry-who may first decide that they wish to patronizethe store only after they enter the center and thus not9 There was no evidence of any rules prohibiting solicitation or picketmg at the shopping center Indeed picketing had been conducted by employees of the New York Telephone Company on the center premisesduring the same month as the picketing at Jean Country The GeneralCounsel cannot rely on the telephone company picketing for supporthere because such picketing was in the nature of an economic strike andnot for an organizational or recognitional purposeScottHudgens230NLRB 414 (1977) 26DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtake heed of the signs at the entrance to it Moreoverthe danger of enmeshing neutrals by requiring picketingat the center entrances is far greater here than in thetwo storeGiantcenter inasmuch as the potential shopper on seeing the picket signs might assume that theentire shopping center is being struck In addition thesimilarityof names between Jean Country and JeanWest another store at the shopping center that sells similarmerchandisewould certainly have the potential tolead potential shoppers to erroneously believe on aquick look at the picket signs at the entrance to the shopping center that Jean West is the object of the picketingI do not place any reliance on Respondents hypothetical testimony that picketing might create altercationsdue to shoppers being jostled by the pickets or that itwould in some way interfere with pedestrian trafficThere has been no proof of such interference or any apparent likelihood that it would occur because of thebroad walkway in front of the store Respondents couldcite no such instances of such interference with pedestrian traffic during the picketing that did occur on October12Accordingly assuming that valid area standards picketing was being conducted I would strike the balance infavor of picketing occurring in front of the Jean CountrystoreGiant Food MarketssupraInasmuch as I have already found that Respondentsdemanded that the Union refrain from picketing in frontof the Jean Country store and that they caused the YonkersPoliceDepartment to threaten the pickets witharrest for trespass unless they ceased such picketing Iwould find that such actions violated Section 8(a)(1) ofthe ActGiant Food Marketssupra at 729Seattle FirstNational Bank243 NLRB 898 (1979)CONCLUSIONS OF LAW1Respondents Brook Shopping Centers Inc asnominee for Dollar Land Syndicate and Jean Countryand each of them are employers engaged in commercewithin the meaning of Section 2(2) (6) and (7) of theAct2 The Union Local 305 Retail & Wholesale Employees Union AFL-CIO is a labor organization within themeaning ofSection 2(5) of the Act3On October 12 1983 the Union engaged in picketing in front of Jean Country for an organizational and/orrecognitionalobjective4 Respondents did not violate the Act by demandingthat the Union refrain from picketing in front of the JeanCountry store or by causing the Yonkers Police Department to threaten the pickets with arrest for trespassunless they ceased picketing in front of the Jean Countrystore5Respondents have not engaged in the violations ofthe Act as alleged in the complaint[Recommended Order for dismissal omitted from publication ]